—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 20, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment as a tire technician for Wal-Mart Stores after he violated the employer’s discount policy by allowing a friend to use his employee discount card. The record reveals that claimant received a copy of the employee handbook which specifically stated that only claimant, his or her spouse and dependents were to use the employee discount card and any violation of such use could lead to termination. Violation of an employer’s policies has been held to constitute disqualifying misconduct (see, Matter of Block [Commissioner of Labor], 249 AD2d 870). Under the circumstances presented here, substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding claimant engaged in disqualifying misconduct. Furthermore, claimant’s contention that he was purchasing the merchandise for himself and only used a friend’s personal check because he did not have enough money, raised a credibility issue properly within the province of the Board to resolve (see, Matter of Marquez [New York City Dept, of Personnel — Commissioner of Labor], 263 AD2d 926).
*711Spain, J. P., Graffeo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.